Opinion issued April 5, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-01021-CV
                            ———————————
                       IN RE OUTI SALMINEN, Relator



            Original Proceeding on Petition for Writ of Mandamus

                                   OPINION

      This original mandamus proceeding arises from an underlying child support

case filed by the relator, Outi Salminen (“Salminen”), a Finnish citizen, under the

Uniform International Family Support Act (“UIFSA”). 1 See TEX. FAM. CODE ANN.

§§ 159.001–.902 (West Supp. 2015). Salminen had sought an order for child support



1
      The underlying case is In the Interest of S.F.Z.V., A Child, Cause No. 2014-38918,
      in the 308th District Court of Harris County, Texas, the Honorable James
      Lombardino presiding, who is named as the respondent.
from the real party in interest Milo Vassallo (“Vassallo”), a New York resident.

Vassallo unsuccessfully challenged personal jurisdiction under the UIFSA, but he

alternatively requested that the trial court take temporary emergency jurisdiction

under the Texas Uniform Child Custody Jurisdiction and Enforcement Act

(“UCCJEA”). See TEX. FAM. CODE ANN. §§ 152.001–.317 (West Supp. 2015).

      After a temporary orders hearing held on November 17, 2014, the trial court

rendered an oral decision and signed a written temporary order in which it assumed

emergency jurisdiction under section 152.204 of the UCCJEA, awarded temporary

sole managing conservatorship of the child to Vassallo, and ordered the immediate

surrender of the child to Vassallo. In this petition for a writ of mandamus, Salminen

seeks to vacate the trial court’s November 17, 2014 temporary order.             We

conditionally grant the petition.

                                    BACKGROUND

A.    History in Finland

      Salminen, a Finnish citizen, has sole custody over the child, S.F.Z.V., who

was born in Finland in 2002. Both mother and child live in Finland, while Vassallo’s

home state is New York. Salminen’s custody is based on two orders from district

courts in Helsinki, Finland.

      The first Finnish order—entitled “Child custody/visitation rights”—granted

visitation rights to Vassallo, among other things, who acknowledged paternity over


                                         2
S.F.Z.V., and it noted that the child was in the sole custody of Salminen. This order

was signed by a Helsinki district judge, the Honorable Hannele Lindholm, on June

3, 2013 (the “2013 Finnish Child Custody Order”).

      A subsequent Finnish order—entitled “Child custody/visiting rights,

enforcement”—modified Vassallo’s visitation rights, among other things, and it was

signed by another Helsinki district judge, the Honorable Helena Valkama, on

January 24, 2014 (the “2014 Finnish Child Custody Order”). These Finnish child

custody orders were translated into English and submitted to the Harris County trial

court as attachments to Vassallo’s “First Amended Motion to Register Foreign Child

Custody Determination Pursuant to Section 152.305 of the Texas Family Code.”

B.    Procedural History in the Trial Court

      In 2012, Salminen filed a child support petition under the UIFSA in New

York. The New York court dismissed the petition for lack of jurisdiction, citing the

Finnish child support agreement.

      After Salminen was unable to establish personal jurisdiction over Vassallo in

New York, she and S.F.Z.V. temporarily moved to South Texas in August 2014. On

September 26, 2014, Salminen filed the underlying case, a first amended petition for

child support under the UIFSA, in Harris County, and the petition stated that she and

S.F.Z.V. both resided in Texas.




                                         3
      The petition asserted that S.F.Z.V. was a twelve-year-old girl who had been

born in Finland, was a dual citizen of Finland and the United States, and had lived

in Finland most of her life. The parents, Salminen and Vassallo, were never married.

Salminen alleged that the trial court had personal jurisdiction over Vassallo under

the UIFSA because S.F.Z.V. was possibly conceived when the parents were in Texas

in 2002. See TEX. FAM. CODE ANN. § 159.201(a)(6) (West Supp. 2015).

      In response to Salminen’s child support petition, Vassallo challenged the trial

court’s subject matter and personal jurisdiction under the UIFSA through a special

appearance and plea to the jurisdiction. Alternatively, Vassallo requested that the

trial court exercise temporary emergency jurisdiction over S.F.Z.V. under the

UCCJEA. Vassallo claimed that he had been denied visitation rights in Finland

under two prior Finnish child custody and visitation orders (the 2013 and 2014

Finnish Child Custody Orders), and he stated that he believed the Finnish court was

the court of continuing, exclusive jurisdiction. Vassallo asserted that the trial court

was without jurisdiction to modify the 2013 and 2014 Finnish Child Custody Orders

and that Salminen’s petition did not allege that the Finnish court, which had entered

the previous, controlling conservatorship and visitation orders, had lost or

relinquished jurisdiction, as the New York family court had held.

      Subject to his special appearance, Vassallo entered an original answer with a

general denial. Alternatively, Vassallo moved to modify the conservatorship of


                                          4
S.F.Z.V. and requested that the trial court exercise temporary emergency jurisdiction

under UCCJEA section 152.204, which can be exercised when a child is present in

the state and has been abandoned or it is necessary to protect the child because the

child is subjected to or threatened with mistreatment or abuse. Vassallo contended

that Salminen “has a continuous history of absconding with the child the subject of

this suit, worldwide forum-shopping, and defying the Finnish court’s possession and

access orders again and again,” and that that behavior “is nothing less than

mistreatment and abuse of the child.” Vassallo argued that if the trial court

determined it lacked general jurisdiction, Salminen would “abscond with the child

again to another corner of the world without any notice to [Vassallo],” and he

requested that the court exercise temporary emergency jurisdiction to modify the

conservatorship orders in the best interest of the child.

      The trial court notified the parties on October 31, 2014, to appear in court on

November 3, 2014, for a hearing on Vassallo’s motion for temporary emergency

jurisdiction. Before the hearing, the trial court denied Vassallo’s special appearance

and plea to the jurisdiction. At the November 3, 2014 hearing, the trial court set a

temporary orders hearing for November 17, 2014, stating that it would decide issues

of support, visitation, make-up visitation, and a possible geographic restriction at

that hearing. The trial court did not mention custody. Off the record, the trial court




                                           5
informed the parties’ counsel that it would assume general jurisdiction over the case

or, if there was an objection, temporary emergency jurisdiction under the UCCJEA.

      On November 17, 2014, before the temporary orders hearing took place,

Vassallo filed a “Motion for Temporary Emergency Orders,” observing that the

court had exercised subject matter jurisdiction over the child on November 3, 2014,

and had appointed an amicus attorney to represent the interests of the child. Vassallo

noted that Salminen had not responded to his motion to register the 2013 and 2014

Finnish Child Custody Orders, and Vassallo amended this motion on September 30,

2014, by claiming, among other things, that he had been denied a total of four weeks

visitation. Thus, Vassallo requested that the court enter orders pursuant to its

temporary emergency jurisdiction and issue injunctions against Salminen

prohibiting her from removing the child from the United States and providing for

“court-ordered possession and access.”

      Also before the November 17, 2014 hearing was held, Salminen filed a

response and motion to dismiss Vassallo’s alternative motion to modify the custody

order. Salminen’s motion informed the court that, as previously pled by both parties,

there was a valid Finnish Child Custody Order which precluded the trial court’s

assumption of general subject matter jurisdiction over the child under the UCCJEA

because the child had not resided in Texas for six months, pursuant to Family Code

section 152.203(2). More importantly, Salminen asserted that she and S.F.Z.V. had


                                          6
left Texas and returned to Finland on or about November 10, 2014, which also

precluded the court’s intended assumption of temporary emergency jurisdiction over

the child under the UCCJEA at the November 17, 2014 hearing.

      At the November 17, 2014 hearing, the trial court did not address child

support. Although the trial court acknowledged the 2013 and 2014 Finnish Child

Custody Orders that had been filed with the court, it stated that it would “take general

jurisdiction” under the UCCJEA. The trial court asked Salminen’s counsel where

Vassallo lived. She responded that he lived in New York, and his attorney confirmed

that Salminen’s counsel had served him.

      Salminen’s attorney noted that her client was willing to appear by phone to

testify if the court would permit phone testimony. But Vassallo’s counsel objected

to the phone testimony request, and the court did not allow Salminen to testify by

phone. The trial court did permit testimony from the amicus attorney for the child.

The attorney testified that she had recently visited Salminen and the child, who were

both living in a rental house in Port Aransas, Texas. The attorney also testified to

having visited Vassallo’s home in New York for a day and speaking with Vassallo’s

wife and viewing documents and photos with Vassallo. The following colloquy then

occurred between Salminen’s counsel and the trial court:

      [Counsel]:           Just so I understand, what am I proceeding on?

      [The Court]:         On the motion under 152.204, because I already
                           assumed general jurisdiction and I am now

                                           7
                          concerned if whether there may be other issues. So
                          I’m also going to do a hearing on 152.204.

      [Counsel]:          For the record, I’d like to object to that due to the
                          fact that the child is no longer present in the country.

      [The Court]:        What evidence do you have of that?

      [Counsel]:          I don’t think they have any evidence to the contrary,
                          for that matter.

      [The Court]:        Well, the amicus has testified—I mean, just told us
                          she visited the child in Texas and the mother filed a
                          pleading for the child in Texas, right?

      [Counsel]:          All right. But we filed a pleading since then that the
                          child is no longer in Texas.

      [The Court]:        All right. Any other objections?

      [Counsel]:          Additionally[,] I don’t think there’s been any
                          testimony that demonstrates the emergency—an
                          emergency situation exists.

      [The Court]:        How long has it been since the father saw this child?

      [Counsel]:          I don’t know.

      [The Court]:        Okay. That’s why we’re going to hear his evidence.

      Vassallo then presented testimony and other evidence demonstrating that he

had had a relationship with S.F.Z.V. since her birth and that he had given her various

gifts during his twenty-four visits with her over her twelve-year lifetime. Vassallo

acknowledged that there was a prior visitation order from Finland and he also made

vague statements about missed visitations in August and October of 2014, but he

gave no testimony placing the blame on Salminen. Salminen’s counsel wanted to

                                          8
call her client, but the court did not permit Salminen to testify by phone and counsel

had no other witnesses. Thus, neither Salminen nor the child testified.

         The trial court signed the proposed temporary order submitted by Vassallo

(“Temporary Order”). The Temporary Order stated, among other things, that the

court:

               “finds that this state has temporary emergency jurisdiction under
               Tex. Fam. Code 152.204 to make a child custody determination
               to protect the child. In support thereof, the Court finds that there
               is an imminent threat of abduction of the child by Outi Salminen.
               These orders shall remain in place until an order is obtained from
               a court of the state having jurisdiction under sections 152.201
               through 152.203.”

The Temporary Order gave Vassallo “immediate physical custody of the child” and

stated that “the child shall remain in the physical custody of [Vassallo] until further

order of this Court or until further order of the court of continuing jurisdiction.” The

trial court also appointed Vassallo as the temporary sole managing conservator of

S.F.Z.V. The Temporary Order also provided for supervised visitation between

Salminen and S.F.Z.V. at Vassallo’s discretion. The court also found “that there is

credible evidence that there is a potential risk of international child abduction of the

child, [S.F.Z.V.] by [Salminen].” Thus, the court ordered that Salminen was

prohibited from removing the child from Texas or the United States and that she was

to surrender any passports for the child to the amicus attorney.




                                             9
C.    Procedural History in This Court

      Salminen filed this mandamus petition seeking vacatur of the November 17,

2014 Temporary Order. She claimed that the trial court abused its discretion in

entering the Temporary Order because: (1) the trial court lacked general jurisdiction

to issue the November 17, 2014 Temporary Order because both parties pleaded that

Finland retained continuing, exclusive jurisdiction over custody issues and the child

did not reside in Texas for six months; (2) the trial court could not exercise temporary

emergency jurisdiction under Family Code section 152.204 because the child was

not in Texas on the date the court took temporary emergency jurisdiction, the child

was neither abandoned nor was the child subjected to or threatened with

mistreatment or abuse, and there was no evidence of an “imminent threat of

abduction of the child by []Salminen”; (3) the trial court failed to follow the

requirements for an emergency order because it improperly ignored the existing

2013 and 2014 Finnish Child Custody Orders and failed to fulfill the requirements

of Family Code sections 152.204(c) and (d); and (4) the trial court denied due

process to Salminen because no pleadings or motions were timely or properly filed

requesting a change in custody.

      On January 22, 2015, this Court granted Salminen temporary relief, staying

the November 17, 2014 Temporary Order pending determination of this petition.




                                          10
      On January 30, 2015, Vassallo filed his response to the petition, arguing that:

(1) Salminen has a long history of forum-shopping, absconding with the child,

and interfering with or denying Vassallo’s visitation, which threatened

mistreatment and abuse of the child; (2) the trial court had jurisdiction to exercise

temporary emergency jurisdiction over the child under Family Code section

152.204; (3) the trial court properly invoked temporary emergency jurisdiction

where there was a finding that there was no credible evidence the child had left

Texas; (4) the trial court properly invoked temporary emergency jurisdiction

pursuant to Family Code section 152.204(b) because the evidence showed that the

child was threatened with mistreatment and abuse; (5) the trial court properly entered

an emergency Temporary Order awarding custody of the child to Vassallo until this

matter could be heard by the Finnish court; (6) Vassallo’s request for the court to

exercise emergency jurisdiction under section 152.204(b), the registration of the

foreign order, and his motion to enforce court-ordered visitation were sufficient to

support the trial court’s order awarding temporary emergency possession of the

child to Vassallo until the matter could be heard by the foreign court; and (7) the

record does not establish that the trial court abused its discretion by not

communicating with the Finnish court before it entered the Temporary Order.

      Salminen replied that: (1) Vassallo failed to demonstrate that the trial court

had jurisdiction to issue the November 17, 2014 Temporary Order because, among


                                         11
other things, he did not establish that the child was in Texas on the date the court

took temporary emergency jurisdiction, he did not show that the child was

abandoned or subjected to or threatened with mistreatment or abuse, and there was

no evidence of an “Imminent Threat of Abduction of the Child”; and (2) Vassallo

failed to demonstrate that the trial court followed the requirements for issuing an

emergency order because the trial court ignored the existing Finnish Child Custody

Orders and did not fulfill the requirements of Family Code section 152.204(c)—by

specifying a time period in the Temporary Order for the parties to seek an order from

the court of continuing exclusive jurisdiction—and section 152.204(d)—by

immediately communicating with the Finnish court upon being informed that a prior

child custody determination has been made by that court.

                           STANDARD OF REVIEW

      Generally, to be entitled to mandamus relief, a party must establish that the

trial court clearly abused its discretion and that she lacks an adequate remedy by

appeal. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004)

(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). A trial court abuses its discretion concerning factual matters if the

record establishes that the trial court could reasonably have reached only one

decision. See Walker, 827 S.W.2d at 840. A trial court has no discretion in

determining what the law is or in applying the law to the particular facts. See id. A


                                         12
clear failure by the trial court to analyze or apply the law correctly constitutes an

abuse of discretion. See id.

      Mandamus relief can be appropriate to enforce jurisdictional provisions of the

UCCJEA.      See Geary v. Peavy, 878 S.W.2d 602, 603–04 (Tex. 1994) (orig.

proceeding). Subject matter jurisdiction in child custody matters is determined by

reference to the UCCJEA, set out in Family Code Chapter 152. See In re Dean, 393
S.W.3d 741, 746 (Tex. 2012) (orig. proceeding). Whether a trial court has subject

matter jurisdiction is a question of law appellate courts review de novo. See In re

Green, 352 S.W.3d 772, 774 (Tex. App.—San Antonio 2011, orig. proceeding)

(citations omitted).

      “[I]n jurisdictional disputes arising from child custody proceedings, the

relator need not demonstrate the inadequacy of an appellate remedy.” In re Burk,

252 S.W.3d 736, 739 n.1 (Tex. App.—Houston [14th Dist.] 2008, mand. denied).

Also, “[b]ecause temporary orders are not appealable, mandamus is an appropriate

remedy when a trial court abuses its discretion in issuing temporary orders in a

[SAPCR].” In re McDaniel, 408 S.W.3d 389, 396 (Tex. App.—Houston [1st Dist.]

2011) (orig. proceeding) (citing In re Derzapf, 219 S.W.3d 327, 335 (Tex. 2007)

(orig. proceeding)). Thus, Salminen need not demonstrate the inadequacy of an

appellate remedy because her petition seeks to vacate a temporary order in a SAPCR




                                         13
and mandamus relief is appropriate to resolve a jurisdictional dispute under the

UCCJEA.

                                  JURISDICTION

      Texas has adopted two uniform laws that govern foreign and interstate child

support and custody. See In re M.I.M, 370 S.W.3d 94, 97 (Tex. App.—Dallas 2012,

pet. denied).   The standards under each act are different and they evaluate

jurisdiction independently. See id. Each act is based on a completely independent

uniform law. See id. (citing UIFSA (amended 2008), 9 U.L.A. 159 (2005 & Supp.

2010); and UCCJEA, 9 U.L.A. 649 (1999 & Supp. 2010)). The UIFSA is codified

in Family Code chapter 159 and governs child support. See id. The UCCJEA is

codified in Family Code chapter 152 and governs child custody. See id.

      A court’s jurisdiction to hear a child support issue does not confer jurisdiction

upon that court to determine issues of custody or visitation. See id. (citing Flores v.

Melo-Palacios, 921 S.W.2d 399, 404 (Tex. App.—Corpus Christ 1996, writ

denied)). The United States Supreme Court has established that the bases of

jurisdiction in interstate child support cases are different from the interstate child

custody cases. See id. (Comparing Kulko v. Superior Ct., 436 U.S. 84, 98 S. Ct.
1690 (1978) (jurisdiction in child support claim is based on minimum contacts of

obligor with forum state), with May v. Anderson, 345 U.S. 528, 73 S. Ct. 840 (1953)

(jurisdiction in child custody claim is based on domicile of child)).


                                          14
                                    ANALYSIS
A.    Jurisdiction Under the UIFSA

      Here, although Salminen filed her original petition for child support pursuant

to the UIFSA, the trial court acted pursuant to emergency jurisdiction provided for

in the UCCJEA as codified in Family Code section 152.204. The UIFSA applies

when a party seeks to modify a support order issued by another state. See In re T.L.,

316 S.W.3d 78, 83 (Tex. App.—Houston [14th Dist.] 2010, pet. denied) (citing TEX.

FAM. CODE ANN. § 156.408(a) (Vernon 1996) and Link v. Alvarado, 929 S.W.2d
674, 676 (Tex. App.—San Antonio 1996, writ dism’d w.o.j.)). The trial court’s

November 17, 2014 Temporary Order did not modify the child support obligations

of the parties, so the UIFSA does not apply here.

B.    Jurisdiction Under the UCCJEA

      As stated above, the trial court’s Temporary Order modified the custody order

for S.F.Z.V. In the Temporary Order, the trial court stated that it acted pursuant to

emergency jurisdiction provided for in the UCCJEA, and it specifically referenced

Family Code section 152.204.

      Subject matter jurisdiction in interstate child custody matters is determined by

reference to the UCCJEA, set out in Family Code chapter 152. See In re Dean, 393
S.W.3d 741, 746 (Tex. 2012) (orig. proceeding) (stating that section 152.201

provides “exclusive jurisdictional basis” for Texas courts to make child custody

determination). By adopting the UCCJEA, the legislature sought to avoid the
                                         15
jurisdictional competition and conflict that results when courts in different states

determine jurisdiction based on subjective factors. See In re Burk, 252 S.W.3d at

739.   The UCCJEA was intended to give prominence to objective factors in

determining jurisdiction, and it should be construed in such a way as to strengthen,

rather than undermine, the certainty that prioritizing home-state jurisdiction was

intended to promote. See id.

       1.    Home State Jurisdiction

       The first substantive question in a child custody dispute in which multiple

states are involved is whether the Texas trial court has jurisdiction over the case

under section 152.201. See Garza v. Harney, 726 S.W.2d 198, 201 (Tex. App.—

Amarillo 1987, no writ). Family Code section 152.201, governing “Initial Child

Custody Jurisdiction” in a suit subject to the UCCJEA, provides that the trial court

has jurisdiction to make an initial child custody determination only if one of four

circumstances exists.     TEX. FAM. CODE ANN. § 152.201 (West Supp. 2015).

Applicable here, section 152.201(a)(1) provides:

       [T]his state is the home state of the child on the date of the
       commencement of the proceeding, or was the home state of the child
       within six months before the commencement of the proceeding and the
       child is absent from this state but a parent or person acting as a parent
       continues to live in this state[.]

Id. § 152.201(a)(1).      For purposes of jurisdiction over initial child custody

determinations, a foreign country is treated “as if it were a state of the United States.”


                                           16
Barajas v. Santiago, No. 01-10-00914-CV, 2012 WL 760921, at *2 (Tex. App.—

Houston [1st Dist.] Mar. 8, 2012, no pet.) (citing TEX. FAM. CODE ANN. § 152.105(a)

(Vernon Supp. 2011)).

      Thus, under the UCCJEA, a Texas court may decide child custody matters if

Texas is the child’s “home state”—that is, the state in which the child has lived with

a parent for the past six months—on the date of the commencement of the child

custody proceeding. See TEX. FAM. CODE ANN. § 152.201(a)(1); see also Bruneio v.

Bruneio, 890 S.W.2d 150, 153 (Tex. App.—Corpus Christi 1994, no writ)

(construing predecessor statute to UCCJEA). Texas does not qualify as a child’s

home state when the child has not lived in Texas for the six-month period

immediately preceding the filing of the child custody action in Texas. See Koester

v. Montgomery, 886 S.W.2d 432, 435 (Tex. App.—Houston [1st Dist.] 1994, no

writ) (applying predecessor statute).

      Here, although Salminen originally pled that she and S.F.Z.V. resided in

Texas at the time she filed her original petition in the trial court, she later filed a

motion indicating that they had returned to Finland on November 10, 2014.

S.F.Z.V.’s amicus attorney testified at the November 17, 2014 hearing that she had

recently visited Salminen and S.F.Z.V. at a rental house in Port Aransas, Texas, but

the amicus attorney did not provide any testimony regarding S.F.Z.V.’s permanent

residence or the length of her residency in Texas. Vassallo testified regarding the


                                          17
nature of his relationship and visitation with S.F.Z.V., but he, likewise, did not

provide any testimony regarding S.F.Z.V.’s permanent residence or the length of her

stay in Texas. Thus, the evidence establishes that Texas was not the child’s home

state at the time the district court issued its child custody orders. Therefore, the trial

court could not rely on section 152.201 to establish its jurisdiction to modify child

custody under the UCCJEA. See TEX. FAM. CODE ANN. § 152.201(a)(1); Koester,
886 S.W.2d at 435.

      2.     Temporary Emergency Jurisdiction

      Family Code section 152.204 is an exception to section 152.201(a)(1). It

permits a Texas court to obtain temporary emergency jurisdiction over a child in

custody matters if “the child is present in [Texas] and the child has been abandoned

or it is necessary in an emergency to protect the child because the child, or a sibling

or parent of the child, is subjected to or threatened with mistreatment or abuse.”

TEX. FAM. CODE ANN. § 152.204(a) (West Supp. 2015); see also Graebener v.

Graebener, No. 01-11-00331-CV, 2012 WL 1143590, at *4 (Tex. App.—Houston

[1st Dist.] Apr. 5, 2012, no pet.). The exercise of temporary emergency jurisdiction

under section 152.204 is reserved for extraordinary circumstances. See Graebener,

2012 WL 1143590, at *4–5 (citations omitted) (reversing trial court’s judgment

exercising temporary emergency jurisdiction under UCCJEA because minor




                                           18
children were not in Texas at time of judgment but in Puerto Rico, and, thus, trial

court lacked jurisdiction to make initial child custody determination).

      In a case where section 152.204(a) applies, the district court is empowered to

act “‘only on a short term, temporary, emergency basis’” when the potential for

immediate harm exists. Garza, 726 S.W.2d at 202–03 (quoting predecessor to

Family Code section 152.204(a)) (emphasis in original). The exercise of emergency

jurisdiction does not take on the same characteristics as the exercise of jurisdiction

under other provisions of the UCCJEA. See id. at 203. A Texas trial court does not

have jurisdiction to enter a temporary order on emergency grounds for a child who

is the subject of a pending custody determination outside of Texas where no evidence

indicates that the child needs emergency protection. See id.

      Even if section 152.204(a) applies, before a Texas court can exercise

temporary emergency jurisdiction over a child, it must determine whether there was

a previous child custody determination under sections 152.204(b)–(d). See TEX.

FAM. CODE ANN. § 152.204(a); Garza, 726 S.W.2d at 201. Specifically relevant

here, section 152.204(c) provides that when there is a previous child custody

determination that is entitled to be enforced, “any order under this section must

specify in the order a period that the court considers adequate to allow the person

seeking an order to obtain an order from the state having jurisdiction under Sections

152.201 through 152.203.” TEX. FAM. CODE ANN. § 152.204(c). Section 152.204(d)


                                         19
further provides for communications between a Texas court making a temporary

emergency order under section 152.204 and the court exercising jurisdiction under

sections 152.201 through 152.203. Id. § 152.204(d).

      Here, none of the conditions justifying a Texas district court’s temporary

emergency jurisdiction over a child under sections 152.204(a)–(d) are met.

Regarding the requirements of section 152.204(a), Vassallo, as the party asking the

trial court to exercise temporary emergency jurisdiction to modify the child custody

order, failed to provide evidence that S.F.Z.V. was present in Texas at the time the

trial court rendered the Temporary Order and that she had been abandoned or was

subjected to or threatened with mistreatment or abuse. See TEX. FAM. CODE ANN. §

152.204(a); Garza, 726 S.W.2d at 201. As stated above, Salminen’s November 17,

2014 response and motion to dismiss Vassallo’s alternative motion to modify the

custody order stated that Salminen and S.F.Z.V. had returned to Finland on or around

November 10, 2014. Salminen was available to testify by phone, but she provided

no evidence at the hearing. Although the amicus attorney testified that she had

visited with Salminen and S.F.Z.V. in Texas “recently,” neither she nor Vassallo

provided any evidence that S.F.Z.V. was residing in Texas at the time of the

November 17, 2014 hearing.

      Vassallo also failed to present evidence that S.F.Z.V. had been abandoned or

that there was an emergency necessitating an order to protect her because she was


                                        20
subjected to or threatened with mistreatment or abuse. See TEX. FAM. CODE ANN. §

152.204(a); Garza, 726 S.W.2d at 201. On the contrary, the only evidence presented

by Vassallo at the hearing was that he was trying to have a relationship with his

daughter and had missed visitations in August and October of 2014. He did not

testify that Salminen was to blame for the missed visitations. He likewise did not

present any evidence that S.F.Z.V. had been abandoned, mistreated, or abused while

in Salminen’s custody.

      Furthermore, the trial court did not comply with the requirements of

subsections 152.204(c) and (d). Vassallo conceded that the Finnish court was the

court of continuing, exclusive jurisdiction for child custody purposes, and the trial

court recognized the prior 2013 and 2014 Finnish Child Custody Orders on the

record at the November 17, 2014 hearing. However, the trial court’s Temporary

Order did not recognize those prior orders. The order did not specify a period that

the trial court considered adequate to allow Vassallo to obtain an order from the

Finnish courts, pursuant to section 152.204(c), nor does the record demonstrate that

the trial court made any effort to communicate with the Finnish court pursuant to

section 152.204(d). See TEX. FAM. CODE ANN. § 152.204(c)–(d).

      Thus, we hold that the trial court abused its discretion by exercising temporary

emergency jurisdiction and issuing the Temporary Order under section 152.204.

Further, as noted above, Salminen need not demonstrate the inadequacy of an


                                         21
appellate remedy here, which entitles her to mandamus relief. See Geary, 878
S.W.2d at 603; In re Burk, 252 S.W.3d at 739 n.1 (“[I]n jurisdictional disputes

arising from child custody proceedings, the relator need not demonstrate the

inadequacy of an appellate remedy.”).




                                  CONCLUSION
      We lift the stay imposed by this Court, conditionally grant the mandamus

petition, and direct the trial court to vacate its November 17, 2014 Temporary Order.

We are confident that the trial court will promptly comply, and our writ will issue

only if it does not comply within 30 days of the date of this opinion.



                                              Evelyn V. Keyes
                                              Justice

Panel consists of Chief Justice Radack, and Justices Keyes and Higley.




                                         22